Name: Council Implementing Regulation (EU) 2015/1326 of 31 July 2015 implementing Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus
 Type: Implementing Regulation
 Subject Matter: electoral procedure and voting;  international affairs;  Europe;  documentation;  international trade;  civil law
 Date Published: nan

 1.8.2015 EN Official Journal of the European Union L 206/16 COUNCIL IMPLEMENTING REGULATION (EU) 2015/1326 of 31 July 2015 implementing Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (1), and in particular Article 8a(1) and (3) thereof, Whereas: (1) On 18 May 2006, the Council adopted Regulation (EC) No 765/2006, which concerns restrictive measures in respect of Belarus. (2) The Council considers that 24 persons should be removed from the list of persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EC) No 765/2006. (3) Annex I to Regulation (EC) No 765/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 765/2006 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) OJ L 134, 20.5.2006, p. 1. ANNEX The entries concerning the following persons are deleted from the list set out in Section A Persons of Annex I to Regulation (EC) No 765/2006: 1. Ablameika, Siarhei Uladzimiravich 5. Alpeeva, Tamara Mikhailauna 6. Ananich, Alena Mikalaeuna 13. Balauniou, Mikalai Vasilievich 15. Baranouski, Andrei Fiodaravich 19. Batura, Mikhail Paulavich 32. Charniak, Alena Leanidauna 39. Dubinina/Rouda, Zhanna Piatrouna 56. Husakova, Volha Arkadzieuna 106. Kuzniatsova, Natallia Anatolieuna 109. Laptseva, Alena Viacheslavauna 126. Maltsau, Leanid Siamionavich 130. Merkul, Natallia Viktarauna 140. Niavyhlas, Henadz Mikalaevich 144. Padhaiski, Henadz Danatavich 145. Paluyan, Uladzimir Mikalaevich 149. Piatkevich, Natallia Uladzimirauna 150. Poludzen, Iauhen Iauhenavich 151. Prakopau, Yury Viktaravich 160. Rubinau, Anatol Mikalaevich 203. Tselitsa, Lidziia Fiodarauna 213. Varenik, Natallia Siamionauna 215. Vasilieu, Aliaksei Aliaksandravich 231. Ziankevich, Valiantsina Mikalaeuna